DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Response
The reply of July 6, 2022, has been received and entered into the electronic case file.  
In view of the election of Group I, Embodiment 1, Figs. 1.1-1.7,  in the reply filed July 6, 2022, Groups II and III are withdrawn from further consideration by the examiner, as being for the nonelected design. (37 CFR 1.142(b)) Applicant's election did not indicate whether the election was made with or without traverse, but as no arguments to the restriction requirement were advanced, it is considered a response without traverse. See MPEP 818.01(a).
In the reply of July 6, 2022, applicant directed cancelation of reproductions 2.1-3.7 and their corresponding descriptions, and amended language throughout the claim and specification. Reproductions 2.1-3.7 have now been canceled and the disclosure is made up of the remaining reproductions 1.1-1.7.
Objection to the Specification
The descriptions for reproductions 1.3-1.6 are objectionable because they do not accurately describe the point of view of the photographs. Reproductions 1.3-1.6 are perspective views. For accuracy, applicant should amend the descriptions for 1.3-1.6 as follows:
“1.3 is front perspective view thereof;
1.4 is a right side perspective view thereof,
1.5 is a back perspective view thereof,
1.6 is a left side perspective view thereof; and”


Claim Rejections - 35 USC § 112
The claim is rejected under 35 U.S.C. 112(a) and (b) or pre-AIA  35 U.S.C. 112, first and second paragraphs, as the claimed invention is not described in such full, clear, concise and exact terms as to enable any person skilled in the art to make and use the same, and fails to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or, for applications subject to pre-AIA  35 U.S.C. 112, the applicant) regards as the invention.
The claim is indefinite and nonenabling due to the poor quality of the photographs which prevent a full understanding of the three-dimensional appearance of the necklace. Specifically, the photographs are blurry and have very minimal contrast and this makes it difficult to discern the surface appearance of the loop features, and difficult to comprehend the overall appearance of the gemstones, settings, and surfaces of the heart features without conjecture.
In order to overcome this rejection, the scope and appearance of the claim must be clarified. Applicant may indicate that protection is not sought for those portions of the reproductions which are considered indefinite and nonenabling in the rejection under 35 U.S.C. 112 above by amending the reproductions to color those portions or convert those portions to broken lines and by amending the specification to include a statement that the portions of the necklace shown in broken lines form no part of the claimed design or a statement that the portions of the necklace shown by coloring form no part of the claimed design provided such amendments do not introduce new matter (see 35 U.S.C. 132, 37 CFR 1.121).
Conclusion
Accordingly, the claim stands rejected under 35 U.S.C. 112 (a) and (b) as set forth above.
Contact Information
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY J BELL whose telephone number is (571)272-8999. The examiner can normally be reached 9:30-6:30 Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRACEY J BELL/Acting Supervisory Patent Examiner, Art Unit 2922